IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TRAVIS PEACOCK,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1944

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 18, 2014.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Travis Peacock, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, WETHERELL, and MAKAR, JJ., CONCUR.